{¶ 26} In general, I concur in the majority's analysis and disposition of appellant's assignment of error. My disagreement rests only with the majority's statement, "The magistrate was not the finder of fact and did not have discretion to determine the weight and credibility of the evidence." (Maj. Op. at par. 15). I believe the magistrate is a fact finder and has authority to assess the weight and credibility of the evidence. However, as pointed out by the majority, such does not relieve the trial court of its duty of de novo review as the ultimate fact finder.
                             JUDGMENT ENTRY *Page 9 
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio is reversed, and the cause is remanded to the court for further proceedings in accord with law and consistent with this opinion. Costs to appellee. *Page 1